Order filed July 25, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00643-CR
                                 ____________

                 CHRISTOPHER WASHINGTON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1301887


                            ABATEMENT ORDER

      Appellant is represented by appointed counsel, Emily Munoz-DeToto.
Appellant’s brief was originally due October 8, 2012, but no brief has been filed.
When appellant failed to file a brief after being granted an extension of time, this
court abated the appeal and directed the trial court to conduct a hearing to
determine why no brief had been filed.

      On March 11, 2013, a record of the trial court’s hearing was filed. At the
hearing, appellant’s counsel informed the trial court that appellant’s brief would be
filed by March 15, 2013, and the trial court so ordered. The appeal was reinstated,
but appellant’s brief was not filed on March 15, 2013. Appellant requested and was
granted an extension of time to file the brief until July 1, 2013, but counsel was
notified that no further extensions would be granted. The brief was not filed.
Counsel and the trial court were notified on July 11, 2013, that no brief had been
filed. Appellant’s counsel did not file a response to this court’s notice. Appellant’s
brief is now more than nine months past due. Accordingly, we issue the following
order:

         Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the 248th District Court shall (1) immediately conduct a hearing, at which
appellant, appellant’s counsel, and state’s counsel shall participate, either in person
or by video teleconference, to determine (a) whether new counsel should be
appointed to represent appellant to ensure effective assistance of counsel on
appeal; (b) appoint new counsel, if necessary; (c) determine a date certain when
appellant’s brief will be filed; and (2) prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall order the trial clerk and court reporter to
forward a transcribed record of the hearing, a videotape or compact disc, if any,
containing a recording of the video teleconference, and a supplemental clerk’s
record containing the trial court’s findings or orders. Those records shall be filed
with the clerk of this court on or before August 23, 2013.

         The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental records are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion.

                                    PER CURIAM


                                           2
                          RULE 38. REQUISITES OF BRIEFS




Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

       (b) Criminal Cases.

              (1) Effect. An appellant=s failure to timely file a brief does not authorize
either dismissal of the appeal or, except as provided in (4), consideration of the appeal
without briefs.

              (2) Notice. If the appellant=s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate court
does not receive a satisfactory response within ten days, the court must order the trial
court to immediately conduct a hearing to determine whether the appellant desires to
prosecute his appeal, whether the appellant is indigent, or, if not indigent, whether
retained counsel has abandoned the appeal, and to make appropriate findings and
recommendations.

              (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a record
of the proceedings prepared, which recordCincluding any order and findingsCmust be
sent to the appellate court.

              (4) Appellate Court Action. Based on the trial court=s record, the appellate
court may act appropriately to ensure that the appellant=s rights are protected, including
initiating contempt proceedings against appellant=s counsel. If the trial court has found
that the appellant no longer desires to prosecute the appeal, or that the appellant is not
indigent but has not made the necessary arrangements for filing a brief, the appellate
court may consider the appeal without briefs, as justice may require.




                                             3